~ O 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                         JUDGMENT IN A CRIMINAL CASE
                                         V.                                  (For Offenses Committed On or After November l, 1987)


                           Jose Luis Torres-Martinez                         Case Number: 3:20-mj-20125

                                                                             Michael David =te::-:m::------------.
                                                                             Defendant 's Attorney


       REGISTRATION NO. 93786298

       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint
                                              ------=---------------+Setmilffi'lmii:friift-'1'-mmm.....,,
        0 was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                Nature of Offense                                                       Count Number(s)
       8:1325                         ILLEGAL ENTRY (Misdemeanor)                                              I
        D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        D Count(s) - - - - - - - - - ~ - - - - - - - - dismissed on the motion of the United States.

                                                   IMPRISONMENT

                                   oJ
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term

                                  ~ \ TIME SERVED                         D _ _ _ _ _ _ _ _ _ days

         IZl Assessment: $10 WAIVED lZl Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, January 21, 2020
                                                                           Date of Imposition of Sentence

                      ·r-
       Received        0·100L~
                    ---------
                    DUSM
                                                                           nlill~ocK
                                                                           UNITED STATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                              3:20-mj-20125
